Citation Nr: 1620427	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  12-30 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss. 

2.  Entitlement to service connection for a lumbar spine disorder. 

3.  Entitlement to service connection for a left ear disorder, other than hearing loss.

4.  Entitlement to an initial compensable rating for service-connected hemorrhoids. 

5.  Entitlement to an initial compensable rating for service-connected left ear hearing loss (also recharacterized herein as "bilateral hearing loss"). 

6.  Entitlement to service connection for anxiety.

7.  Entitlement to service connection for depression.

8.  Entitlement to service connection for a sleep disorder, to include sleep apnea.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1971 to March 1973.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified before the undersigned in a February 2016 video conference Board hearing, the transcript of which is included in the record.

Subsequent to the issuance of the October 2012 Statement of the Case, the Veteran submitted additional evidence for which a waiver of initial RO consideration was provided during the February 2016 Board hearing.  See February 2016 Board Hearing Transcript at pg. 3.  




This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The issues of (1) an increased rating for left ear hearing loss (now recharacterized as an increased rating for bilateral hearing loss); (2) service connection for anxiety; 
(3) service connection for depression; and (4) service connection for a sleep disorder, to include sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is clear and unmistakable evidence that a right ear hearing loss disability preexisted the Veteran's entrance to active duty.

2.  There is no clear and unmistakable evidence that the Veteran's pre-existing right ear hearing loss disability was not aggravated by service; rather, there is probative evidence that there was in-service aggravation of a pre-existing right ear hearing loss disability.

3.  The Veteran has currently diagnosed lumbar spine disc bulging at L4-S1 and lumbar stenosis.

4.  The Veteran did not sustain a lumbar spine injury or disease in service.

5.  The Veteran does not have a current diagnosis relating to the left ear, other than sensorineural hearing loss.  

6.  The Veteran's hemorrhoids are thrombotic and evidence frequent recurrences.



CONCLUSIONS OF LAW

1.  The criteria for service connection for the aggravation of a right ear hearing loss disability are met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107, 7104 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2015).

2.  The criteria for service connection for a lumbar spine disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

3.  The criteria for service connection for a left ear disorder, other than hearing loss, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

4.  The criteria for a 10 percent rating, but no higher, for hemorrhoids, have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.321, 4.7, 4.114 Diagnostic Code 7336 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  The claim of service connection for right ear hearing loss has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision (grant of service connection for right ear hearing loss), no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

As for the other claims for service connection, the notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  A "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. 
§ 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008). 
The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status;
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a timely June 2011 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective dates of the claims.

The claim for an increased rating for hemorrhoids arises from a disagreement with the initial disability ratings that were assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of his claims.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant facts have been properly developed, and all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's available service and post-service treatment records, and lay statements have been obtained.  Additionally, the Veteran was provided a VA examination for his hemorrhoids in May 2012.  The Veteran's history was taken and a complete examination was conducted that included specific clinical measures as addressed in the rating criteria.  For these reasons, the Board finds that the Veteran has been afforded an adequate examination on the issue of increased rating for service-connected hemorrhoids.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).
The Board acknowledges that the Veteran has not been afforded VA medical examination specifically geared to the claimed lumbar spine disorder and left ear pain; however, the Board finds that a VA examination is not necessary in order to decide these matters. Two pivotal Court cases exist that address the need for a VA examination.  Those are Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In McLendon, the Court held that in disability compensation claims, the VA Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that a veteran has persistent or recurrent symptoms of the claimed disability and (2) indicate that those symptoms may be associated with his active military service. 

In this case, because the weight of the evidence demonstrates that the Veteran did not in fact sustain a lumbar spine injury or disease in service, or otherwise show in-service symptoms, or an in-service event involving lumbar spine symptoms, there is no duty to provide a VA medical examination.  As will be discussed in detail below, service treatment records are devoid of any complaints, symptoms, or diagnosis indicative of a lumbar spine disorder in service.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  Further, the evidence does not show that the Veteran has a current left ear disability, other than hearing loss.  

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The Veteran's lumbar spine condition is not "chronic disease[s]" listed under 
38 C.F.R. § 3.309(a) (2015); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Analysis for Right Ear Hearing Loss

The Veteran maintains that his currently diagnosed right ear sensorineural hearing loss is related to service.  Alternatively, the evidence suggests that the Veteran's right ear hearing loss pre-existed service entrance and increased in severity during service.

Initially, the results of the June 2012 VA examination reflect that the Veteran currently has hearing loss for VA purposes in the right ear.  38 C.F.R. 
§ 3.385.  Accordingly, a current disability is established.  Therefore, the primary question on appeal is whether this right ear hearing loss began during, or was otherwise caused by, the Veteran's active service.

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014). 

To rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show, by clear and unmistakable evidence that (1) the disease or injury existed prior to service, and (2) the disease or injury was not aggravated by service. The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of the rebuttal standard attaches. VAOPGCPREC 3-2003 (2003), 69 Fed. Reg. 25178 (2004); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  Vanerson v. West, 12 Vet. App. 254 (1999) (a clear and convincing evidence burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an onerous evidentiary standard, requiring that the result be undebatable.  Cotant v. West, 17 Vet. App. 116 (2003).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 
38 U.S.C.A. § 1153 (West 2002).

The burden is on the government to rebut the presumption of soundness by clear and unmistakable evidence that a condition was both preexisting and not aggravated by service.  VAOPGCPREC 3-2003 (2003); 69 Fed. Reg. 25178 (2004).

In a September 1970 service entrance examination report, the Veteran's auditory threshold in frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hertz were 5, 0, 10, n/a, and 45 decibels, respectively.  The Veteran was not noted to have a right ear hearing loss disorder.  Therefore, because no defect, infirmity, or disorder was noted with respect to the Veteran's right ear hearing loss, the presumption of soundness attaches.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b)(1).

However, the Board finds that there is clear and unmistakable evidence that the Veteran's right ear hearing loss disability preexisted service.  Specifically, although right ear hearing loss was not specifically noted at service entrance, the September 1970 audiometric findings show that the Veteran's auditory threshold at 4,000 Hertz frequency was 45 decibels.  The Board notes that impaired hearing is considered a disability for VA compensation purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater.  See 38 C.F.R. § 3.385 (2015).  Therefore, the Board finds that there is clear and unmistakable evidence that the Veteran's right ear hearing loss preexisted service entrance.  As such, the presumption of sound condition has been rebutted.
Where there is a preexisting disability, VA must show by clear and unmistakable evidence that the disability was not aggravated during service.

The Veteran was afforded a VA examination in June 2012.  The examiner opined that the Veteran's claimed condition was less likely than not incurred in or caused by service.  In support of this opinion, the examiner indicated that the Veteran's induction examination report showed 45 decibels at 4000 Hertz in the right ear.  The separation examination report in February 1973 showed that the Veteran's right ear stayed the same at 45 decibels at 4000 Hertz.  

The Board finds the June 2012 VA medical opinion to lack probative value.  Specifically, the June 2012 VA examiner used the incorrect "as likely as not" standard in determining whether the Veteran's pre-existing right ear hearing loss disability was aggravated by service instead of determining whether the Veteran's right ear hearing loss was clearly and unmistakably not aggravated in service.  

Moreover, the Board finds that, although the Veteran's right ear hearing acuity remained the same at 4000 Hertz at service separation, there was a 10-decibel shift at the 500 Hertz frequency and a 15-decibel shift at the 1000 Hertz frequency.  

As noted above, the evidence must show that it is clear and unmistakable that the preexisting disability was not aggravated in service.  The burden to show no aggravation of a pre-existing disease or disability during service is an onerous one that lies with the government.  Here, the Board finds that the Veteran's audiometric testing results at service separation actually provide probative evidence that there was in-service aggravation of a pre-existing right ear hearing loss disability-i.e., a 10-decibel shift at the 500 Hertz frequency and a 15-decibel shift at the 1000 Hertz frequency.  As such, the Board finds that there is no clear and unmistakable evidence that the Veteran's preexisting right ear hearing loss disability was not aggravated by service.  Accordingly, service connection for the aggravation of a right ear hearing loss disability is granted.

Service Connection Analysis for Lumbar Spine Disorder

The Veteran contends that the currently diagnosed lumbar spine disorders are related to service.  During the February 2016 Board hearing, the Veteran testified that he injured his back in service while lifting heavy rocks and using a wheelbarrow.  See Id. at pg. 13. 

After reviewing all the evidence of record, including the Veteran's statements, the Board finds that the weight of the evidence demonstrates that the currently diagnosed lumbar spine disorders were not incurred in service and are not otherwise related to service.  

The Board finds that the Veteran has currently diagnosed lumbar spine disc bulging at L4-S1 and lumbar stenosis.  See February 2016 lumbar spine MRI report. 

Service treatment records are negative for any complaints, diagnosis, or treatment for a lumbar spine disorder.  A December 1971 service treatment note reflects that the Veteran had pain on the left flank and left inguinal area for four months; however, the Veteran never complained of lumbar spine pain or any other lumbar spine symptoms as related to lifting or using a wheelbarrow.  The evidence also demonstrates that the Veteran was not seen for complaints or symptoms related to a lumbar spine disorder in service despite the fact that the Veteran sought medical treatment for other ailments, including pain for other disorders.  Further, a clinical evaluation of the Veteran's spine was normal at the February 1973 service separation examination.  The Board finds that this evidence weighs against a finding that a lumbar spine disorder was incurred in service.

Post-service treatment records reveal that the Veteran was first diagnosed with a lumbar spine disorder in February 2016, approximately 40 years after service separation.  The Board finds that this evidence weighs against a finding that the Veteran incurred a lumbar spine injury or disease during service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).

Moreover, although the Veteran testified that he sought treatment from a Dr. Ellis (now deceased), soon after service separation, the current medical evidence of record includes no treatment or complaints relating to a lumbar spine disorder.  The Veteran also denied currently receiving any treatment for his spine disorder.   See February 2016 Board Hearing Transcript at pg. 14.

The Board has considered the Veteran's lay statements asserting that he injured his back in service and that his symptoms have continued since service separation.  The Board finds, however, that the Veteran's lay statements are outweighed by other evidence of record.  Specifically, although the Veteran now claims, pursuant to his claim for VA compensation benefits, that he has experienced lumbar spine symptoms since service separation, post-service treatment records are absent for complaints of back pain.  In fact, the first medical evidence documenting the Veteran's back pain is in 2016, more than 40 years after service separation.  

Further, although a February 2016 MRI report shows that the Veteran complained of back pain and reveals a diagnosis of lumbar spine stenosis and disc bulging, the Veteran did not report that he injured his back in service or that his symptoms had persisted since service.  The physician (Dr. Flores) also did not provide any opinion as to the etiology of the Veteran's lumbar spine disorder, to include any in-service injury.

For these reasons, the Board finds that the evidence of record, both lay and medical, demonstrates that the Veteran did not sustain an in-service injury or disease relevant to his lumbar spine disorders.  As there is no in-service injury or disease to which to relate the current lumbar spine disorder, the question of relationship (nexus) to service is not even reached in this case.  Accordingly, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a lumbar spine disorder and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Left Ear Disorder, Other Than Hearing Loss

The Veteran maintains that he has another disorder, aside from hearing loss, in his left ear that is related to service.  During the February 2016 Board hearing, the Veteran testified that he experienced ear pain after cleaning his ear with a Q-tip during service.

Upon review of all the evidence of record, lay and medical, the Board finds that the Veteran does not have a current diagnosis relating to his left ear, other than the already service-connected hearing loss and tinnitus disabilities.

Service treatment records reflect that the Veteran was seen in July 1972 for complaints of left ear pain.  The Veteran was examined and was diagnosed with otitis externa (an infection of the outer ear canal).  No further treatment or complaints of ear pain or ear infections are present in service treatment records.  The February 1973 service separation examination report is also absent for any notations relating to ear pain or otitis externa.

Post-service treatment records are absent for any complaints, diagnoses, or treatment for a left ear disorder, aside from hearing loss.  The June 2012 VA audiological examination did not indicate any other ear disorder except for sensorineural hearing loss and tinnitus.  The Board notes that the Veteran is already service-connected for left ear hearing loss and tinnitus.

The Board also acknowledges the Veteran's complaints of ear pain.  The Board finds, however, that pain alone is not a disability for VA compensation purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, is not a disability).  Further, as a lay person, the Veteran is competent to relate some symptoms that may be associated with his ear, such as pain, but he does not have the requisite medical knowledge, training, or experience to be able to diagnose an inner ear disorder.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that requires a medical opinion to diagnose and to relate to service or differentiate from in-service symptoms and diagnosis).

Because the evidence does not show that the Veteran has a left ear disability (aside from hearing loss), he has not met the threshold requirement of establishing that he has a current "disability," and the claim must be denied.  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer, 3 Vet. App. at 225; see also Rabideau, 2 Vet. App. at 143-44.  As the preponderance of the evidence is against the claim for service connection for a left ear disorder, other than hearing loss, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.

Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

Where there is a question as to which of two evaluations (ratings) shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

In deciding this appeal, VA has specifically considered whether separate ratings for different periods of time are warranted, assigning different ratings for different periods of the Veteran's appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

Rating Analysis for Hemorrhoids

In an August 2012 rating decision, the Veteran was granted service connection for hemorrhoids and was assigned a noncompensable rating under Diagnostic Code 7336.  38 C.F.R. §4.114.  The Veteran disagreed with the initial rating assigned, and this appeal ensued.

During the February 2016 Board hearing, the Veteran testified that his hemorrhoid disability flare-ups about every two to three months.  See Id at pg. 12.  The Veteran also testified that he had bleeding (spotting).  

Under Diagnostic Code 7336, a zero percent rating is warranted when there is mild or moderate symptomatology.  A 10 percent rating is warranted when hemorrhoids are large or thrombotic and irreducible, with excessive redundant tissue evidencing frequent recurrences.  A 20 percent rating is warranted when there is persistent bleeding and with secondary anemia, or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336.

The Veteran was afforded a VA examination in May 2012.  Durin the evaluation, the Veteran reported perianal itching, off and on pain, painless bleeding with stool and on wiping the anal area.  It was also indicated that the Veteran used continuous medication for his hemorrhoid disability (preparation H cream).  The examiner indicated that the Veteran's hemorrhoid severity was "mild or moderate."  

The evidence also includes a February 2016 VA treatment note, where the physician indicated that the Veteran had "frequent exacerbations of thrombosed hemorrhoids" with bleeding at times.  It was further noted that the Veteran would be treated during exacerbations and consideration would be given to consultation for surgical evaluation.  



Upon review of all the evidence of record, lay and medical, the Board finds that the evidence is in equipoise as to whether the Veteran's service-connected hemorrhoid disability more nearly approximates a 10 percent disability rating.  As noted above, the February 2016 VA treatment note indicated that the Veteran had frequent exacerbations of thrombosed hemorrhoids.  This is specifically contemplated in the 10 percent rating criteria under Diagnostic Code 7336.  

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that a 10 percent rating for hemorrhoids is warranted.  As the Veteran has not been found to have secondary anemia or fissures associated with his hemorrhoid disability, a higher rating in excess of 10 percent is not warranted. 

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided. 
38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disabilities with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 
§ 3.321(b)(1) (related factors included "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

The Board finds that the schedular evaluation assigned for the Veteran's service-connected hemorrhoids is adequate in this case.  Here, the schedular rating criteria used to rate the Veteran's hemorrhoids reasonably describe and assess the Veteran's disability level and symptomatology.  The lay and medical evidence fails to show anything unique or unusual that would render the schedular criteria inadequate. Throughout the initial rating period on appeal, the Veteran's hemorrhoids have been shown to be thrombotic with frequent recurrences. 

The schedular rating criteria that have been applied in this case reasonably and adequately describe the Veteran's hemorrhoid disability picture and therefore referral for consideration of extraschedular ratings is not warranted. 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the Rating Schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran regarding the service-connected disability is specifically contemplated by the criteria discussed above, including the effect of the Veteran's symptoms on his occupation and daily life.  In the absence of exceptional factors associated with the Veteran's disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. 


ORDER

Service connection by aggravation for right ear hearing loss is granted.  

Service connection for a lumbar spine disorder is denied.

Service connection for a left ear disorder, other than hearing loss, is denied.

A 10 percent rating, but no higher, for the service-connected hemorrhoid disability is granted.





REMAND


Increased Rating for hearing loss

The Veteran contends that his left ear hearing loss is more severe than the noncompensable rating initially assigned.

During the February 2016 Board hearing, the Veteran's representative indicated that the evidence included a May 22, 2013, audiogram that showed speech discrimination of the left ear to 84 percent, worse than what had been indicated during a June 2012 VA audiological examination (i.e., speech discrimination of 94 percent in the left ear).

Upon review of all the evidence of record, both in VBMS and Virtual VA, it does not appear that the May 2013 audiological report has been associated with the record.  It is also unclear as to whether this was conducted at a VA medical facility or by a private audiologist.  As such, on remand, the AOJ should make all reasonable efforts to obtain this evidence either by contacting the Veteran, his representative, and/or by other appropriate means.  

Further, as there appears to be a decrease in speech recognition scores between the May 2013 audiogram and the most recent June 2012 VA audiological examination, the Board finds that the Veteran should be afforded a new VA audiological examination to assist in determining the current severity of his hearing loss disability. 

Moreover, the Board notes that the rating criteria for hearing loss are highly dependent on whether one or both ears are service-connected for hearing loss.  See 38 C.F.R. § 4.85 (2015).  In light of the Board's grant of service connection for a right ear hearing loss disability, the Veteran's increased rating claim should properly be recharacterized as a claim for an increased rating for bilateral hearing loss. Therefore, the AOJ must implement and the Board's grant of service connection for a right ear hearing loss disability and reconsider the claim for an increased rating for bilateral hearing loss prior to appellate consideration.

Manlicon Issues

The Board notes that the Veteran filed a notice of disagreement (NOD) with respect to a January 2014 rating decision that denied service connection for anxiety, service connection for depression, and service connection for a sleep disorder, to include sleep apnea.  In April 2015 the RO acknowledged receipt of the NOD; however, no further action has been completed.  Accordingly, a Statement of the Case must be sent to the Veteran on these issues.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  Issue a Statement of the Case on the issues of service connection for anxiety, service connection for depression, and service connection for a sleep disorder, to include sleep apnea.  Only if the Veteran perfects an appeal should the claim be certified to the Board. 

2.  Clarify with the Veteran and/or his representative as to whether the May 22, 2013 audiological examination was conducted at a VA facility or by a private medical professional.  If it was conducted by a private audiologist, ask the Veteran and/or his representative to submit a copy of the May 2013 audiology examination report.  If necessary, ask the Veteran to complete and return a VA Form 21-4142, Authorization and Consent to Release Information, to allow the AMC/RO to obtain the report. Once received, associate the May 2013 audiological report to the claims file.



3.  Schedule the Veteran for a VA audiology examination to determine the current severity of his bilateral hearing loss.  The claims file and a copy of this remand must be made available to the examiner, and the examination report should reflect that the claims file was reviewed in conjunction with the examination.  The examiner is directed to conduct all necessary testing, including pure tone threshold testing and word recognition testing using the Maryland CNC word list.  The examiner should also fully describe the functional effects of the Veteran's bilateral hearing loss disability on his occupational functioning and daily activities.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the issue for an increased rating for bilateral hearing loss should be readjudicated in light of all the evidence of record.  If any benefits sought on appeal remains denied, the RO should furnish to the Veteran and representative an appropriate supplemental statement of the case, and should afford them the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







						[CONTINUED ON NEXT PAGE]
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


